 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoyalManufacturingCompanyandTextileWorkers Union of America,AFL-CIO-CLC. Case11-CA-3758June 30, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn February 13, 1969, Trial Examiner Thomas F.Maher issued his Decision in the above-entitled case,finding that the Respondent had not engaged incertainunfair labor practices as alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Charging Partyfileda supporting brief to the General Counsel'sexceptions.The Respondent moved to dismiss theCharging Party's brief on the ground that it did notas a purported exception comport with rule 102.46of the Rules and Regulations of the National LaborRelations Board.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in this case, and finds merit inthe exceptions.Accordingly, the Board adopts theTrialExaminer's findings and conclusions only tothe extent consistent herewith.As found by the Trial Examiner, the record showsthat on Friday, October 11, 1968, the three allegeddiscriminatees,AnnetteRorie,BeulahMcDaniel,andSamWatson, asked permission of PlantSuperintendent John Lominac to take the followingMonday off from work because they had beensubpoenaed to appear at a representation hearingscheduled for that day. Annette Rorie, speaking forthe others, said: "Mr. John, we have subpoenas toattenda representation hearing on the 14th ofOctober and we would like the day off." Lominacresponded,"Okay," and then examined Rorie'ssubpoena and returned it to her. Mary Winchester,another employee, was present at the time andoverheard this conversation. He then informed thethree that Graeme Ross, the Respondent's vicepresident, was delivering a talk to all employees at'TheCharging Party filed"ExceptionsTo The TrialExaminer'sDecision In Support of the General Counsel's Brief." Although martfullystyled as "exceptions,"the document is clearly a brief, and as such notsubject to rule 102.46 which outlinesthe specificitywith which exceptionsmust be filed.Accordingly, the Respondent'smotion is denied.their 2:45 p.m. break in front of the plant. Ross'statement was not alleged to be in violation of theAct.Rorie,McDaniel, and Watson appeared at therepresentation hearing onMonday morning, tookseats at the Union's table, and, although not calledto testify, they did offer assistance to the unionrepresentative during the proceeding, in particularduringhisexaminationof company personnel.Toward the end of the hearing which closed at 11a.m. the Respondent's counsel, Brown Boswell,stated for the record that the employees were "inviolation of company rules for failing to report towork or failing to call in to explain their absence,"and that they were "to immediately return towork."Whereupon the union representative tookissuewithAttorneyBoswell,statingthattheemployees "informed their superior that they wouldbe out, and that they [had] the subpoenas to proveit."At that point Boswell asked to see thesubpoenas, and the parties went "off the record" fora brief discussion and the subpenas were returned.The hearing officer then asked the parties whethertheyhadanythingfurthertoaddbeforeadjournment. Thereupon, the union representativerequested that the record show that the employeeswere there pursuant to subpena and had made theirappearance. The Respondent's attorney had nothingfurther to present and the proceeding was closed.The Trial Examiner found that the testimony ofRoriewas in substantial accordwiththerepresentation case record. Further, he found, andRorie testified, that Attorney Boswell stated that nosupervisorhad the authority to grant theseemployees the day off and that they were expectedto return to work after the noon hour. EmployeeMcDaniel also testified that Boswell had told them"to report back to work after lunch." As for thetestimony of Watson, the Trial Examiner credited astatement he gave in an affidavit that "At the end ofthe hearing, as the lawyer was leaving, he said hewas ordering the three of us, Bet.. i, Annette andmyself back to work at noon time." The TrialExaminer discounted as being evasiveWatson'stestimony that counsel was about to step outsidewith the subpenas, but instead returned them to theunion representative and made no further comment.Afterthehearing,thethreeemployeesaccompanied by the union representative went backto the union hall where they signed vouchers for payand other papers and, in general, discussed the case.Around 2:45 p.m. the three employees, who had notyet eaten lunch and were still in their dress clothes,left the union headquarters and went home. Theirusual quitting time at the plant was 4:30 p.m., butthey did not return to work or call in to say theywould not be in until the next day. When theemployees reported to work the next day they notedthat their timecards had been pulled and sought outLominac for an explanation. He read to them theirseparation notice and gave them their wages. The177 NLRB No. 80 ROYAL MANUFACTURING CO.termination slip stated simply that they had beendischarged for unexplained absence from work onthe preceding day.The Trial Examiner concluded that the employeeswere terminated for not obeying a lawful order toreturn to workand,findingno evidence thatattendanceatthehearingprecipitatedtheirdischarge or that Board processes were therebyimpeded, recommended that the complaint bedismissed in its entirety. As for the testimony thatthe dischargees were given the day off, he found thatany such permission was rescinded at the end of thehearing and that the employees had no justifiableexcuse for not going back to the plant after leavingthe union hall. Beyond that, the Examiner reasonedthat the subpoena would have clothed the employeeswith an immunity from employer control only whilethe proceeding was actually in progress, but notafterward when they were conducting union relatedbusiness.We find merit in the General Counsel'sexceptions. That the employees were given the dayoff by Superintendent Lominac is not disputed. Thatpermission was countermanded near the end of therepresentationproceeding is in dispute. Upon acareful consideration of all the relevant evidence inthis case, we find that the Respondent's counsel didnot reiterate his demand after he returned thesubpoenas.Coming as it did from a stranger tothese employees, the order understandably had themarkings of an intemperate command withoutfoundationbecause the employees had indeedcomplied with companyruleswhen they requestedLominac to give them the day off. To say that thethree had not obtained permission, as Respondent'scounsel did, was clearly unfounded because they hadbeen granted permission in the customary manner.Further, therewas no indicationby Lominac thatsomeone above him in the Company had to add hisapproval.On the contrary, the evidence shows thatin the past Lominac had on many occasions giventhem time off and more than once gave them timeoff with pay.When the Respondent's attorneymade hisstatement, the union representative objected andoffered the subpenas as proof of the justifiedabsences of the employees. Counsel then asked thatthey go off the record. There is an indication in thetestimony of Annette Rorie that the Respondent'scounsel asserted that no supervisor had authority togrant time off. If this was said, and the record offersnothing that would cause us to find otherwise, thenthe Respondent, throughcounsel,was formulating anovel rule to which it clearly had not adhered in thepast.We deem this remark, coupled with theassertion that the employees were then in violationof plant rules or without permission,to be furtherindication of the Respondent's intention to deal withtheseemployees in a discriminatorymanner,because the record supports the finding that theplant supervisor had authority to excuse absence.265Other testimony to the effect that at the end of thehearing as counsel was leaving he told the employeesto go back to work is at best ambiguous in that itcouldbemerely the witnesses' summations ofcounsel's order which appeared on the record orsomething that was said after the parties went offthe record.- In any case, it is irrebuttable that allthree dischargees testified that nothing more wassaid by the Respondent's counsel after the subpenashad been read and returned. We accordingly find theaffidavit of Watson to be ambiguous on this relevantpointand the Trial Examiner's reliance on itmisplaced.WatsonclearlytestifiedthattheRespondent's lawyerwas silent and did notelaborate again on his demand to return to workafter viewing the subpoenas.Further, we find that the Respondent's announcedreason for the discharges was pretextual, and thatthe employees were in fact fired for their expressedinterest in the Union. In so concluding, we takespecial note of the disparate treatment meted out tothese three longtime workers. Past practice indicatedthat employees were given an opportunity to explainthe reason for their absence from work. Generally,nodisciplinaryactionwas taken except thatemployeeswere not compensated for the timemissed from work. The record does not reveal thatthe employees in the instant case had ever beendisciplinedforabsenteeism.Allhadbeencomplimented for their work and each of them hadbeen with the Respondent for some time; Rorie,McDaniel,andWatsonhadbeenwiththeRespondent for 2, 3, and 16 years, respectively.'Also,we note that Respondent's counsel at therepresentation hearing alleged that no supervisorhad authority to grant time off. This utterance, iftrue,must have been a rule formulated especially forthese three employees, for there is no question butthatsupervisors,andinparticularPlantSuperintendentLominac, not only had the authorityto permit absences, but also exercised that authority.In summary, to us it appears that the dischargeswere motivated by the protected concerted activityof these employees on behalf of the Union and thereason given by the Respondent is pretextual, andthat,therefore, theRespondent violated Section8(a)(1) and(3) of the Act, as amended. We do notrest our conclusion on one incident but rather on thetotalityof events that transpired. Specifically, werely on the finding that the employees were giventhe day off, that the Respondent tried to vitiate thatpermissionby taking the position that thedischargees were in violation of company rules andhad not been given permission when, in fact, theyhad complied with customary practice, and that theRespondent acted arbitrarily without just cause in'Indeed,itappears the discharge penalty was out of proportion to thealleged misconduct especially since absenteeism was prevalent and, as faras the record shows, was excused. As the Trial Examiner stated,and theBoard adopted inNewland Knitting Mills, 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot allowing them a chance to present their case.'We are also of the opinion that such conductimpeded Board processes in that it was precipitatedby these employees' appearance in support of theUnion pursuant to subpena at a representationhearing.Employerconductwhichpenalizesemployees for their participation in such proceedingsunquestionably interferes with the Board's duty tomaintain an open,impartial forum in administeringthe Act." We therefore find that the Respondent hasalso violated Section 8(a)(4).sORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the Respondent, RoyalManufacturingCompany,Charlotte,NorthCarolina,itsofficers,agents,successors,andassigns, shall take the following action:1.Cease and desist from:(a)Discharging employees or exercising otherreprisals against them for participating in Boardproceedings or engaging in union activities.(b)Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof their rights to self-organization, to form labororganizations, to join or assist TextileWorkersUnion of America, AFL-CIO-CLC, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing,and to engagein any other concerted activities for the purpose ofcollectivebargaining,orothermutual aid orprotection,or to refrain from any or all suchactivities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Annette Rorie, Beulah Mae McDaniel,and Sam Watson immediate and full reinstatementto their former or substantially equivalent positionswithout prejudice to their seniority or other rightsand privileges previously enjoyed and make themwhole for any loss they may have suffered by reasonof their discharges by payment to each of them of asum of money equal to the amount which eachwould normally have earned as wages from October15, 1968, to the date of offerof reinstatement, lesstheirnet earnings,to which is to be added interest atthe rate of 6 percent per annum in accordance withtheformulasetforthinF.W.WoolworthThe failure of [the dischargcesl to return to the plant,if at all improper,is at worst more akin to common absenteeism than to any other breachof discipline It is not analogous to any serious disciplinary breach whichin ordinary industrial practice would be readily accepted as cause for themaximum disciplinary penalty on the basis of a single offense'In our view it is immaterial whether Respondent's counsel repeated tothe employees his "order"to return to work after viewing the subpoenas,though for the reasons set out earlier,we would find that he did not repeatit, if the matter were materialSeeNewland Knitting Mills.supra,and the cases cited therein.'In light of our conclusion that there is merit to the General Counsel'sexceptions,and that they are supported by a preponderance of the recordevidence in this case,we deem it unnecessary to discuss the other reasonsadvanced by the Charging Party for overruling the Trial Examiner.Company,90NLRB 289, andIsisPlumbing &Heating Co.,138 NLRB 716.(b)Notify the above-named employees if presentlyservingin the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records relevant and necessary to adetermination of compliance with paragraph 2(a)above.(d) Post at its Charlotte, North Carolina, place ofbusiness,copiesof the attached notice marked"Appendix."' Copies of said notice to be furnishedby theRegionalDirector for Region 11, after beingduly signed by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that saidnotices arenot altered, defaced,or covered by any other material.(e)Notify saidRegionalDirector, in writing,within 10 days from the receipt of this Decision,what stepsRespondent has taken to complyherewith.'In the event that the Board'sOrder is enforced by a decree of a UnitedStates Court of Appeals,the words"a Decree of the United States CourtofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLaborRelations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT discharge employees or exercise otherreprisalsagainst them for participating in Boardproceedings or engaging in union activities.WE WILL NOT in anyothermannerinterfere with,restrain,or coerce our employees in the exercise oftheirrightstoself-organization,toform labororganizations,to joinor assistTextileWorkers ofAmerica,AFL-CIO-CLC,oranyotherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing,or to engage inany other concerted activities for the purpose ofcollective bargaining,or other mutual aid or protection,or to refrain from any or all such activities.WE WILL offer to Annette Rorie, Beulah MaeMcDaniel,andSamWatson immediate and fullreinstatement to their former or substantially equivalentpositionswithout prejudice to their seniority or otherrights and privileges, and WE WILL make them whole forany loss they may have suffered as a result of thediscrimination against themwith interest at 6 percent. ROYAL MANUFACTURING CO.WE WILLnotify the above-named employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.DatedByROYAL MANUFACTURINGCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office, 1624 WachoviaBuilding,301North Main Street, Winston-Salem, NorthCarolina 27101,Telephone 919-723-9211,Extension 360.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F.MAHER,TrialExaminer:Upon a chargefiledonOctober 15,1968,byTextileWorkers ofAmerica, AFL-CIO, herein referred to as the Union, theRegional Director for Region 11 of the National LaborRelations Board,herein called the Board, on November21, 1968,issued a complaint on behalf of the GeneralCounsel of the Board against Royal ManufacturingCompany,Respondent herein,allegingviolationsofSection 8(a)(1),(3),and(4)of the National LaborRelations Act, as amended(29 U.S.C. Sec.151,et seq.),hereincalledtheAct.InitsdulyfiledAnswerRespondent,while admitting certain allegations of thecomplaint,denied the commission of any unfair laborpractice.Pursuant to notice a trial was held before me inCharlotte,North Carolina,where all parties were present,represented,and afforded a full opportunity to be heard,present oral arguments,and file briefs with me. Briefswere filed on February 5, 1969.Upon consideration of the entire record,including thebriefs submitted,and specifically upon my observation ofeach witness appearing before me, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTRespondent Royal Manufacturing Company is a NewJersey corporation with a place of)usiness at Charlotte,North Carolina,where it is engaged in the processing andmanufacturing of cotton and synthetic products.Duringthepast12months,beingarepresentativeperiod,Respondentmanufactured,sold,and shipped from itsCharlotte,North Carolina, plant,nshed products valuedin excess of$50,000 directly to poi is in the United Statesoutside the State of North Carotin .Upon the foregoing admitted fats I conclude and findthatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) nd(7) of the Act.II.THE LABORORGANIZATION INVOLVED267It is admitted and Iaccordinglyconclude andfind thatTextileWorkersUnion of America, AFL-CIO, theChargingUnion herein,is a labor organization within themeaning of Section2(5) of the Act.III.THE ISSUEThe extent of immunity from discipline derived fromparticipation in an official Board hearing.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Sequenceof EventsOn Friday, October 11, 1968, Employee Annette Rorie,accompanied by employees Beulah McDaniel and SamWatson,and in the presence of employee MaryWinchester,soughtoutPlantSuperintendentJohnLominac and told him they had "subpoenas to attend arepresentation hearing'on the 14th of October and wewould like the day off.":Lominac said,"okay."He was(reluctant to read the subpoena shown to him but did soand returned it to Miss Rorie.He then told the employeesthat Respondent's president,Graeme Ross, wished to talkto all of the employees at the 2:45 p.m.break.Ross spoketo the employees as scheduled and in his speech (notallegedtobe in violation of the Act)statedtheRespondent'sposition opposing the organization of itsemployees.Thus, according to Miss Rorie,he told themthat "the Union was only just something only for takingour money, and he made some comparisons as to how theUnion didn'twork out with other companies."The hearing in Case 11-RC-2912 convened on Mondaymorning, October 14, as scheduled,and employees Rorie,McDaniel and Watson were present pursuant to theirsubpenaswhichdirectedthem to appear before adesignated official of the Board at a designated time andplace"to testify"ina designatedmatter.All threeemployees sat at the counsel table with the Union'srepresentative and consulted with him from time to timethroughout the proceeding.The hearing closed at 11 a.m.On or about the time the hearing actually closedAttorney Brown Boswell, representing the Company in therepresentation matter, stated on the record:Mr. Boswell:The Company would like for the recordto show that there are a number of employees presenttoday who are in violation of company rules for failingto report to work or failing to call in to explain theirabsence in that they are expected to immediately returnto work.Whereupon the union representative took issue whichBoswell,stating, "The Union takes the opposite position,that they informed their superior that they would be out,and they have subpenas to prove it."Attorney Brown thenasked to see the subpenas.Because this particular incident is critical to a fullunderstanding of what followed the testimony of all three'The hearing in Case 11-RC-2812 conducted in the Public Library,Charlotte,North Carolina,on October 14, 1968.'The credited testimony of Employee Rorie whose account of theincidents herein form the basis of my findings.To the extent that it iscorroborative I also rely upon the testimony of Employees Watson,McDaniel and Winchester.I 268DECISIONSOF NATIONALLABOR RELATIONS BOARDprincipals to the event must necessarily be reviewed. Thusemployee Rorie testified substantially in accordwith theabove-quoted excerpt of the R case record,statingspecifically that "he requested their presenceback to workafter noon time."On cross-examination she againtestifiedthat thecompany lawyer instructed them to go back tothe plantat theclose of the hearing,and that no oneprotested.She also statedthatshe heardthe attorney tellthe Unionrepresentative that no supervisorhad authorityto givethem the day off andonce again admittedthat theattorney,in the presence of President Ross, told them,"We want you togo back to the plant and go to work."EmployeeMcDaniel also described the incident as itwas detailed in the representation caserecord quotedabove.She also statedthatno onetold them at thehearingwhy it was necessary to returntowork.Oncross-examination Miss McDaniel repeated her testimonythat AttorneyBoswell told them"he want them to reportback to workafter lunch."EmployeeWatson gave a Board agentan affidavitduring theinvestigative stages of the case.Therein hestated:"At the endof the hearing,as the lawyer wasleaving, he said he was ordering the three of us, Beulah,Annette andmyself back to work atnoon time."'Whenconfronted with this statement at the hearingWatson,aftermuch evasion,affirmedit,stating,"Yes, he madethatstatement."To the extentthatWatson'sevasivetestimony suggeststhe contrary,upon my observation ofhim as he testified,I reject it,and rely only upon thestatementin the affidavitand his grudging admission of it.At theclose of the hearing all three employees, in thecompanyof the Union's representatives,returned to theUnion'sheadquarterswhere theyengaged in discussionsinvolving the hearing and union mattersgenerally. Theyremained there until2:45 p.m. and thenleft for home.Althoughitwas still some timebeforetheir normal 4:30p.m. quitting time noneof thethree madeany effort toreportforwork as directed.In this respect it is to benoted that all three were dressed intheirgood clothing.On the following morningthe threeabsentees of thepreviousday reported to work to find theirtimecardsmissingfromtheir usual places in therack.When theyreported to SuperintendentLominache presented themwiththeir wages to date and read to them from notes tothe effect that eachwas being discharged for unexplainedabsencefrom their job on theentire afternoonof October14 aftera directorder to be present at work. Eachreceived a termination notice bearing the same reason fordischarge.B. ConclusionsThe thrust of the proofin this matter,judgingfrom theevidence adduced by the GeneralCounsel,appears to bethatparticipationinaBoard proceeding, here arepresentationmatter, carrieswithitan immunity fromemployer discipline and control. I cannot agree.It is onething to discharge an employee because he has given histestimony underthe Act orhas been in attendance at a'There wassome questionat thehearing as toWatson's ability to readIt is to be noted that his affidavit, which appearsin therecord,bears anamendment signed andsworn to byhim whereinhe states that his fullstatementwas read to him by counsel for the General Counsel and that hesubscribes to it as true. I accordingly rely fully upon the matter quotedabove.hearing,forthat ispreciselywhat Section8(a)(4)prohibits.It is something else again,however, todischargean employee for refusingto follow a proper order. That isthis case.Essential to any findingthat the three employees'discharges were causedby their presence at thehearingwould be proof of that very fact - and disproof of anyothergiven reason.Nowhere in this record, however, isthereeven the suggestionthat it was the employees'attendance at the hearingthatmotivatedRespondent'saction.It is true,of course,that on the previous FridayPlant SuperintendentLominac was not overcome withdelight thatthree of his complement would not be at workonMonday morning.But it is equallyevident that hemanifest no oppositionto their attendance when showntheir subpenas.Imust conclude and find,therefore, thatnothing inLominac's conductor statementswouldsuggesta trace of discriminatory intent.It is equallytrue that the three employees, and all theothers,were addressedby the Company'spresident inwhat wasreferred to inoral argument as an antiunionspeech but describedotherwisein the credited testimonyas an expressionof the Company's viewpointrespectingtheUnion.Viewing such remarks in the light of anemployer's statutory right to soexpresshimself and in theabsenceof any unfair labor practice charge directed to itor ofany claimthat the speech was such as to destroy thelaboratoryconditionsfavoredin representationmatters,' Isee nothing in President Ross'remarks, assummarized byGeneral Counsel'switnesses,that wouldsuggesta motiveon Respondent'spart to visitreprisalupon those whoactively supported the Union.On the contrary, the evidence in this matter, allsupplied by General Counselin his case-in-chief, amplysupportsseveralcriticalconclusions:(1)thethreeemployeeswere specifically told to report back to workupon the conclusionof thehearing,(2) they heard theseinstructions,givento them by the Company's attorney inthe presenceof itspresident,and finally, (3) they chose toignore the instructions givento them and failed to reportto work until the following morning.I am not persuaded by argumentsoffered in oppositionto the foregoing conclusionswhich I deem so obvious.Thus it isclaimedthat the employees had initially askedfor and weregiventhe day off. The shortanswer to this istheirown testimonythat the lastinstructionsthey receivedwereto get back to work. Nor does the nature of thesubpoena lend anymore comfort to their case.Icannotinterpret thatdocument as requiringa subpoenedwitnessnot only testifyat the hearing but as permitting himthereafter to participatein suchrelatedunion business asmay arise.Iam awareof no officialusage of subpoenasfor the prosecutionof private,nongovernmental business.And finally,Iam not impressedby the difficultiesinherent in appearing at a hearing in dress clothing andthereafter,at 11 a.m., beingrequired to change to workclothing and goto work. The distances in the Charlottearea are not so great nor thetaskof changing to one'sworkclothes so time consuming as to make going to workin the afternoon an impossible or evena difficult task.Upon the foregoing,Iwould concludeand find thatemployees Annette Rorie,BeulahMcDaniel,and SamWatson were each dischargedfor failing to report to workin responseto a direct order to doso, as stated to each in'General ShoeCorp, 77NLRB 124. ROYAL MANUFACTURING CO.269theirrespectiveterminationslips.Iaccordinglyrecommend that the complaint alleging that thesedischarges were in violation of Section 8(a)(l), (3), and (4)be dismissed.RECOMMENDED ORDERIt is recommended that the complaint in this matter bedismissed in its entirety.